RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0662-20
                                                                   A-0670-20

ROBERT SIPKO,

          Plaintiff-Respondent,

v.

KOGER, INC., and
RASTISLAV SIPKO,

          Defendants-Appellants,

and

KOGER DISTRIBUTED
SOLUTIONS, INC., KOGER
PROFESSIONAL SERVICES,
INC., KOGER LIMITED
(DUBLIN), and GEORGE SIPKO,

     Defendants.
______________________________

                   Submitted July 6, 2021 – Decided July 22, 2021

                   Before Judges Messano and Suter.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Bergen County, Docket No.
            C-000393-07.

            Newman, Simpson & Cohen, LLP, attorneys for
            appellant Rastislav Sipko (Daniel J. Cohen and Daniel
            C. Stark, on the briefs).

            Lum Drasco & Positan, LLC, attorneys for appellant
            Koger, Inc. (Paul A. Sandars, III, and Scott E. Reiser,
            of counsel and on the brief).

            Pashman Stein Walder Hayden, attorneys for
            respondent Robert Sipko (Michael S. Stein, of counsel;
            Erik M. Corlett and Timothy P. Malone, on the briefs).

            Foreman Holt, attorneys for respondent Charles M.
            Forman (Michael E. Holt, on the briefs).

PER CURIAM

      Appellants advised the court that all parties have agreed to the dismissal

of these appeals without prejudice pursuant to a fully executed consent

stipulation of dismissal filed with the court. The appeals are dismissed without

prejudice pursuant to the terms of the stipulation of dismissal.




                                                                          A-0662-20
                                        2